As filed with the Securities and Exchange Commission on January 29, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22852) Loeb King Trust (Exact name of registrant as specified in charter) 125 Broad Street 14th Floor New York, NY10004 (Address of principal executive offices) (Zip code) David Hampson 125 Broad Street 14th Floor New York, NY10004 (Name and address of agent for service) 212-483-7000 Registrant’s telephone number, including area code Date of fiscal year end: 08/31/2014 Date of reporting period:11/30/2013 Item 1. Schedule of Investments. Loeb King Alternative Strategies Fund Schedule of Investments November 30, 2013 (Unaudited) Shares Fair
